Execution Copy

Exhibit 10.10(B)

Juno Therapeutics, Inc.

307 Westlake Avenue North, Suite 300

Seattle, WA 98109

December 14, 2015

Memorial Sloan-Kettering Cancer Center

1275 York Avenue

New York, NY10065

 

Re: Side Letter Agreement

Ladies and Gentlemen:

Reference is made to the letter agreement dated as of November 21, 2013 (the
“Original Letter Agreement”), by and between Memorial Sloan-Kettering Cancer
Center (“MSKCC”) and Juno Therapeutics, Inc., f/k/a FC Therapeutics, Inc. (the
“Company”) in connection with the Master Clinical Studies Agreement, the Master
Sponsored Research Agreement and the Exclusive License Agreement, entered into
as of the same date (the “Collaboration Agreements”). This amendment to the
Letter Agreement (this “Amendment” and, together with the Original Letter
Agreement, the “Agreement”) is to confirm the following mutual agreements
between the parties:

1. Definitions. The parties hereby agree that, for all purposes under the
Original Letter Agreement and this Amendment:

(a) The definition of “Multiple of Initial Equity” in Section 1 of the Original
Letter Agreement is hereby deleted and replaced in its entirety as follows:

““Multiple of Initial Equity” means (A) the Success Payment Value divided by
(B) $4.00 (as adjusted for any stock dividend, stock split, combination of
shares, reorganization, recapitalization, reclassification or other similar
event).”

(b) The definition of “Success Payment Date” in Section 1 of the Original Letter
Agreement is hereby deleted and replaced in its entirety as follows:

““Success Payment Date” means (i) March 18, 2016 (the “IPO Success Payment
Date”), (ii) with respect to any Success Payment arising as a result of a
Company Sale Valuation Date, the earlier of (a) the date on which any proceeds
from the Company Sale are paid or distributed to any stockholder, and (b) the
date that is ninety (90) days after the Company Sale Valuation Date, and
(iii) with respect to any other Success Payment, the date that is ninety
(90) days after the Valuation Date pursuant to which such Success Payment
obligation arises; provided, however, that for each of clauses (i) through
(iii), if the applicable Success Payment Date would otherwise fall on a date
that is not a business day, the applicable Success Payment Date shall instead
occur on the next following business day.”

(c) The definition of “Valuation Date” in Section 1 of the Original Letter
Agreement is hereby deleted and replaced in its entirety as follows:

““Valuation Date” is any one of the following dates that occur during the
Success Payment Period: (i) December 19, 2014 (the “IPO Valuation Date”);
(ii) the date on which the Company or a successor

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

sells, leases, transfers or exclusively licenses all or substantially all of its
assets to another company (an “Asset Sale”); (iii) the date on which the Company
merges or consolidates with or into another entity (other than a merger in which
the pre-merger stockholders of the Company own a majority of the shares of the
surviving entity) (a “Merger” and with an Asset Sale, a “Company Sale”, and the
Valuation Dates triggered thereby each a “Company Sale Valuation Date”),
(iv) the dates on which ARCH Venture Fund VII, L.P. (“ARCH”) or CL Alaska L.P.,
or either of such entity’s affiliated entities that hold such shares (“CL
Alaska”) transfers a majority of its shares of company capital stock held by
such entity on such date to a third party; (v) every second anniversary of any
event described in the preceding clauses (i), (ii), (iii) or (iv); and (vi) the
last day of the Success Payment Period. For the avoidance of doubt, and by way
of further explanation of clause (v) above, a Valuation Date under clause (v),
with respect to the IPO Valuation Date, occurs on December 19, 2016,
December 19, 2018 and every even-numbered year thereafter.”

(d) The following terms shall have the following meanings for all purposes under
the Agreement:

“business day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

“common stock of the Company” or the “Company’s common stock” or similar phrases
means the common stock, par value $0.0001 per share, of the Company (or any
other security of the Company or any successor entity into which the Series A
Preferred Stock of the Company has ultimately been converted).

“Closing Price” means the last closing trade price for the common stock of the
Company on the Principal Market, as reported by Bloomberg, or, if the Principal
Market begins to operate on an extended hours basis and does not designate the
closing trade price, as the case may be, then the last trade price of such
security prior to 4:00:00 p.m., New York time, as reported by Bloomberg.

“Principal Market” means the principal securities exchange or securities market
on which the common stock of the Company is listed or traded as reported by
Bloomberg (which exchange, as of the date hereof, is The NASDAQ Global Select
Market).

“trading day” means any day on which the common stock of the Company is traded
on the Principal Market; provided, however, that “trading day” shall not include
any day on which the common stock of the Company is scheduled to trade on the
Principal Market for less than 4.5 hours or any day that the common stock of the
Company is suspended from trading during the final hour of trading on the
Principal Market (or if the Principal Market does not designate in advance the
closing time of trading on such exchange or market, then during the hour ending
at 4:00:00 p.m., New York time).

2. Calculation of Fair Market Value. The parties hereby agree that:

(a) With respect to the IPO Success Payment Date (as defined in this Amendment),
the “average trading price of a share of common stock of the Company over the
consecutive 90-day period preceding” such IPO Success Payment Date, referred to
in Paragraph 1 of Exhibit A of the Original Letter Agreement, shall be equal to
the average of the Closing Prices of a share of the common stock of the Company
for each trading day during the 90 calendar day period preceding December 19,
2015, as listed on the Principal Market. Therefore, by way of example, if the
average Closing Price of a share of the common stock of the Company over the
90-calendar day period preceding December 19, 2015, as calculated in accordance
herewith, exceeds $40 per share, a Success Payment of $10 million (less Indirect
Costs, as calculated herein) will be due and payable no later than the IPO
Success Payment Date (March 18, 2016), as described in the definition of
“Success Payment Date.”

 

2



--------------------------------------------------------------------------------

(b) With respect to each Valuation Date that occurs on each second anniversary
of the IPO Valuation Date pursuant to clause (v) of the definition of “Valuation
Date” as amended hereby (each such Valuation Date a “Subsequent IPO-Related
Valuation Date”), the Fair Market Value shall be determined as follows: (i) if
the common stock of the Company is publicly tradable during the 90 calendar days
preceding such Subsequent IPO-Related Valuation Date, such Fair Market Value
shall be equal to the average of the Closing Prices of a share of the common
stock of the Company for each trading day during such 90 calendar day period and
(ii) if the common stock of the Company is not publicly tradable during such 90
calendar day period, such Fair Market Value shall be determined pursuant to
paragraph 4 of Exhibit A to the Original Letter Agreement.

(c) The parties hereby agree and acknowledge that as of the date hereof, no
dividends or other distributions referenced in clause (i) of the definition of
“Success Payment Value” have been made.

3. Calculation of Success Payments. If, pursuant to and as permitted by
Section 3(a) of the Original Letter Agreement, the Company elects in its sole
discretion to satisfy an obligation to make a Success Payment on a Success
Payment Date, including on the IPO Success Payment Date or any Success Payment
Date arising from a Subsequent IPO-Related Valuation Date (a “Subsequent
IPO-Related Success Payment Date”), through the issuance to MSKCC of shares of
common stock of the Company, the number of such shares issuable to MSKCC in
satisfaction of such Success Payment shall be equal to (i) (A) the dollar amount
of such Success Payment less (B) any indirect cost offsets (“Indirect Costs”)
attributable to MSKCC pursuant to the side letter, dated October 2, 2015,
between for MSKCC and the Company, attached hereto as Exhibit A (the “Indirect
Costs Letter”), divided by (ii) the volume weighted average trading price of a
share of the common stock of the Company on the Principal Market for the last
trading day preceding the applicable Success Payment Date as reported by
Bloomberg. To the extent that the amount deducted by the Company as Indirect
Costs pursuant to clause (i)(B) above is disputed, the parties shall cooperate
in good faith to resolve such dispute; provided, however, that the Company shall
in any event be entitled to deduct any amount it believes in good faith to
constitute Indirect Costs from the applicable Success Payment; provided,
further, that to the extent that it is determined following the Success Payment
Date that the amount deducted as Indirect Costs pursuant to clause (i)(B) from
the applicable Success Payment was in excess of actual Indirect Costs as of the
Success Payment Date, the amount of such excess shall be paid by the Company to
MSKCC in cash (even if the Company had elected to make the associated Success
Payment in stock). By way of example, if a Success Payment of $10 million
becomes required as of the IPO Success Payment Date, the number of shares to be
issued to MSKCC (if Juno elects to satisfy its payment obligation by issuance of
common stock by the Company) would be determined by dividing $10 million (less
any deduction for Indirect Costs pursuant to clause (i)(B) above) by the volume
weighted average trading price of a share of such common stock on the Principal
Market for the last trading day preceding the IPO Success Payment Date (which,
based on an IPO Success Payment Date of March 18, 2016, is expected to be
March 17, 2016) as reported by Bloomberg. The parties agree that, solely for
purpose of calculating the number of shares deliverable by the Company on the
IPO Success Payment Date, the Indirect Costs will not be deemed to exceed $1.1
million. Any refund required to be made by Juno to MSKCC under the Indirect
Costs Letter for an [***] Offset Amount (as defined in the Indirect Costs
Letter) shall be paid in cash even if Juno had elected to make the associated
Success Payment in stock.

4. Miscellaneous. This Amendment shall apply and be effective only with respect
to the provisions of the Original Letter Agreement specifically referred to
herein. Except to the extent expressly modified by this Amendment, the Original
Letter Agreement remains in full force and effect. To the extent of any
inconsistency between this Amendment and the Original Letter Agreement, the
terms and conditions of this Amendment shall control.

[Signature Page Follows]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

With best regards, JUNO THERAPEUTICS, INC. By:  

/s/ Hans Bishop

Name:   Title:  

Accepted and Agreed:

 

MEMORIAL SLOAN-KETTERING CANCER CENTER

/s/ Gregory Raskin            

Gregory Raskin, MD – Executive Director, Office of Technology Development

Memorial Sloan-Kettering Cancer Center

Office of Technology Development

1275 York Avenue

New York, NY 10065

Attn: Gregory Raskin, MD – Executive Director

Ph.: [omitted]

Fax: [omitted]

Email: [omitted]



--------------------------------------------------------------------------------

EXHIBIT A

Indirect Costs Letter



--------------------------------------------------------------------------------

October 1, 2015

Dr. Greg Raskin

Memorial Sloan Kettering Cancer Center

1275 York Avenue

New York, NY 10065

 

Re: Indirect Costs and Advance Payments

Dear Dr. Raskin:

This letter agreement relates to (a) that certain Master Sponsored Research
Agreement between Memorial Sloan Kettering Cancer Center (“MSKCC”) and Juno
Therapeutics, Inc. (“Juno”) dated November 21, 2013 (“MSRA”), (b) that certain
Master Clinical Trial Agreement between MSKCC and Juno dated November 21, 2013
(“MCTA”), (c) that certain Side Letter Agreement between MSKCC and Juno dated
November 21, 2013 (“Side Letter”), (d) that certain Clinical Trial Agreement
between MSKCC and Juno dated July 8, 2014 and having contract identifier SK#
2014-0915 (“ALL Trial Agreement”), and (e) that certain Clinical Trial Agreement
between MSKCC and Juno dated December 12, 2014 and having contract identifier
SK# 2014-1885 (“MUC16 Trial Agreement”). The MSRA (including any agreements
entered into thereunder), MCTA (including any agreements entered into
thereunder), Side Letter, ALL Trial Agreement, MUC16 Trial Agreement, and any
other agreement entered into during the [***], are hereinafter collectively
referred to as “Subject Agreements.”

MSKCC and Juno agree that, except with respect to [***] which shall not be
modified by this letter agreement: (i) for all clinical trial conducted under
the Subject Agreements, MSKCC shall charge Juno [***]; (ii) for all research
services conducted pursuant to the Subject Agreements, MSKCC shall charge Juno
[***]; and (iii) notwithstanding the foregoing, for all process development
services, study product manufacturing, and related services under the Subject
Agreements but not described above in subsections (i) and (ii), MSKCC shall
charge Juno [***].

MSKCC and Juno agree that the Gene Transfer and Somatic Cell Engineering
Facility (“GTF”) per patient costs (including, without limitation, any study
product production and post infusion follow-up) under or for: (A) the [***]; and
(B) any clinical trials other than those identified in subsection (A) above
shall be [***].

MSKCC and Juno agree that: (I) the [***] indirect costs [***] under [***] shall
be [***] creditable against the first Success Payment (as defined in the Side
Letter) due to MSKCC under the Side Letter; and (II) [***] indirect costs [***]
for [***] shall be first [***] creditable against the second Success Payment due
to MSKCC under the Side Letter and then against any subsequent Success Payment.
For clarity, (x) the amount of such indirect costs actually paid by Juno to
MSKCC before the corresponding Success Payment(s) is/are made may be deducted
from that Success Payment, and (y) such amounts that [***] may also be deducted
from that Success Payment, subject to the true-up provided in the following
paragraph.

To the extent that any of the clinical studies and/or trials identified in
subsections (I) or (II) above do not [***], Juno shall refund the [***] indirect
costs allocated to any such [***] (the “[***] Offset Amount”) within [***] after
Juno’s receipt of an invoice from MSKCC for such [***] Offset Amount. For
clarification, Juno’s rights to take the credits set forth in this paragraph are
contingent upon the ultimate payment of one or more Success Payments. In no
event shall the credits allowed Juno by this paragraph be applied in a way that
requires an out-of-pocket cash payment from MSKCC to Juno.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

MSKCC and Juno agree that, except with respect to Project Statement of Work #1
under the MSRA which shall not be modified by this letter agreement, the [***]
indirect costs [***] for [***] shall be first [***] creditable against the
second Success Payment due to MSKCC under the Side Letter and then against any
subsequent Success Payment.

Except as expressly provided in this letter, all terms of the MSRA, MCTA, Side
Letter, ALL Trial Agreement and MUC16 Trial Agreement shall remain in effect
without modification.

Please indicate the agreement of MSKCC to the foregoing by countersigning below.

 

Yours Sincerely, /s/ Hans Bishop Hans Bishop

 

UNDERSTOOD AND AGREED BY MSKCC: By:  

/s/ Gregory Raskin

Name:  

Gregory Raskin, M.D.

Title:  

Vice President, Technology Development

Date:  

10/2/15

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.